Citation Nr: 0324874	
Decision Date: 09/25/03    Archive Date: 10/02/03

DOCKET NO.  01-04 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for residuals of 
shrapnel wounds to the right hand with retained foreign 
bodies .

2.  Entitlement to an increased rating for residuals of 
gunshot to the right ring finger and traumatic scar of the 
left leg.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Konya, Associate Counsel




REMAND

On December 17, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded orthopedic and 
dermatological examinations.  Send the 
claims folder to the examiners for 
review.  

Ask the dermatologist to address 
the following questions:

a.  Report all manifestations of 
the gunshot wound scars of the right 
ring finger and left leg.

b.  What are the dimensions of the 
service-connected gunshot wound scars 
of the right ring finger and left leg?

c.  Does the service-connected 
scars of the right ring finger and of 
the left leg result in disfigurement 
(i.e., scar 5 or more inches in length, 
scar at least one-quarter inch wide at 
widest part, surface contour of scar 
elevated or depressed on palpation, 
scar adherent to underlying tissue, 
skin hypo-or hyper-pigmented in an area 
exceeding six square inches, skin 
texture abnormal (irregular, atrophic, 
shiny, scaly, etc.) in an area 
exceeding six square inches, underlying 
soft tissue missing in an area 
exceeding six square inches, and/or 
skin indurated and inflexible in an 
area exceeding six square inches)?

d.  Are the service-connected 
gunshot wound scars of the left leg and 
the right ring finger superficial 
(i.e., not associated with underlying 
soft tissue damage) and unstable (i.e., 
frequent loss of covering of skin over 
the scar)?

e.  Describe any functional 
impairment, including limitation of 
motion caused by the service-connected 
gunshot wound scars of the left leg and 
the right ring finger?

f.  Are the service-connected 
gunshot wound scars of the left leg the 
right ring finger painful on 
examination?

Ask the orthopedist to address the 
following:

(a).  Identify all disorders of 
the right hand, to include the right 
ring finger.  The current severity of 
his right ring finger disorder should 
be discussed in detail.

(b).  Whether it is at least as 
likely as not that any right hand 
disorder found is related to service, 
to specifically include the shrapnel 
wound the veteran had in service?

2.  After the development requested 
above has been completed to the extent 
possible, the RO should again review 
the record.  If any benefit sought on 
appeal remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In 





addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	R. GARVIN 
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





